Citation Nr: 0208716	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  01-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral ankle disorder.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to a compensable evaluation for left shoulder 
impingement syndrome.  

(The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to November 1967, and from February 1980 to August 1992.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (RO).

In a statement received in October 2001, a claim to reopen 
the issue of entitlement to service connection for arthritis 
of the hands was raised.  This issue has not been developed 
for appellate review and is therefore referred to the RO for 
appropriate disposition.

The Board is undertaking additional development on 
entitlement to service connection for a right knee disorder 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  Service connection for bilateral knee and ankle disorders 
was denied by an unappealed November 1994 rating decision.

2.  The additional evidence with regard to the claims to 
reopen the issues of entitlement to service connection for a 
left knee disorder, and a bilateral ankle disorder, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The additional evidence with regard to the claim to 
reopen the issue of entitlement to service connection for a 
right knee disorder is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture to include a marked interference 
with employment or frequent periods of hospitalization.

5  Hearing loss disability is manifested by an average pure 
tone threshold of 61 decibels on the right and 69 decibels on 
the left, with a discrimination ability on the right of 88 
percent and 92 percent on the left.

6  The veteran has Level III hearing acuity in the right ear, 
and Level II hearing acuity in the left ear.

7  The veteran's service-connected left shoulder disorder is 
manifested by essentially normal range of motion, without 
objective evidence of pain or functional loss, with x-ray 
evidence of osteoarthrosis of the left acromioclavicular 
joint.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for left knee and bilateral ankle 
disorders is not new and material, and therefore, the claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2001).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

5.  The criteria for a 10 percent evaluation for left 
shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted during the pendency of the 
veteran's appeal pertaining to his claims to reopen, the VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to his submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The record shows that the veteran was 
provided a statement and supplemental statements of the case 
which adequately explain the laws and regulations governing 
the evidence necessary to reopen these claims.  Further, the 
veteran has provided oral testimony in support of his appeal.  
Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
appellant's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (2001).  
Service connection may be granted for a disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran filed his claims to reopen the issues of 
entitlement to service connection for bilateral knee and 
ankle disorders prior to August 2001.

Bilateral Knee Disorder

Service connection for a bilateral knee disorder was denied 
by an unappealed rating decision dated in November 1994.  
Prior unappealed rating decisions are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. §§ 5108, 7105.  Although 
a clinical diagnosis of "probable" degenerative joint 
disease of the large joints causing pain and swelling in the 
knees and ankles was provided at a VA examination in October 
1994, the basis for the November 1994 rating decision denying 
the claim of entitlement to service connection was that the 
evidence of record did not show a current bilateral knee 
disorder.  

To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §  5108.  Title 38, Code 
of Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received subsequent to November 1994, consists 
of additional service medical records, VA and private medical 
records, and the testimony of the veteran before the Board.  
This evidence does not, however, bear directly upon the issue 
of entitlement to service connection for a left knee 
disorder, and therefore it is not new and material evidence.  
Although an examination conducted in service in November 
1993, reported complaints of pain and swelling of the knees, 
the veteran was not taking medication for these symptoms, and 
the examiner found that the symptoms were "not a problem."  
VA examinations and outpatient treatment records noted 
generalized joint pain and arthralgias; however, a left knee 
disorder was not diagnosed.  X-rays of the knees taken in 
June 2000 indicated no bony abnormality on either side.  
Accordingly, as there is no evidence of a current left knee 
disorder, this evidence is not new and material evidence as 
to the veteran's claim of entitlement to service connection 
for a left knee disorder.  Therefore, the claim is not 
reopened and the appeal is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Notably, however, VA x-rays taken in December 2001, showed a 
bipartite right patella.  A magnetic resonance imaging scan 
of the right knee found mild chronic osteoarthritic changes 
involving all compartments of the right knee.  The 
impressions were joint effusion, with no definite ligamentous 
or meniscal abnormalities; tendinopathy/tendinitis at the 
insertion of the quadriceps tendon on the patella; and an 
unfused separate ossification center at the lateral and 
superior margin of the patella.  Thus, these records provide 
evidence of a current right knee disorder, and as this 
differs from the evidence available in November 1994, this 
evidence bears "directly and substantially" upon the issue 
of entitlement to service connection for a right knee 
disorder.  This evidence is neither cumulative nor redundant, 
and, in connection with evidence previously assembled, is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  

As new and material evidence has been received since the 
November 1994 rating decision with regard to the veteran's 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened and the appeal, to this 
extent only, is granted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Bilateral Ankle Disorder

Service connection for a bilateral ankle disorder was also 
denied by the unappealed November 1994 rating decision.  
Prior unappealed rating decisions are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material so as to warrant revision of the 
previous decision.  38 U.S.C.A. §§ 5108, 7105.  Although a 
clinical diagnosis of "probable" degenerative joint disease 
of the large joints causing pain and swelling in the knees 
and ankles was provided, the basis for the November 1994 
rating decision was that the evidence of record did not show 
a current bilateral ankle disorder.  

The evidence received subsequent to November 1994, consists 
of additional service medical records, VA and private medical 
records, and the testimony of the veteran before the Board.  
This evidence, however, is not so significant that it must be 
considered in order to fairly decide the merits of the with 
regard to the issue of entitlement to service connection for 
a bilateral ankle disorder, and therefore it is not new and 
material evidence.  Although an examination conducted in 
service in November 1993, reported complaints of pain and 
swelling of the ankles, the examiner noted that the veteran 
was not taking medication, and that these symptoms were "not 
a problem."  VA examinations and outpatient treatment 
records noted generalized joint pain and arthralgias; 
however, a bilateral ankle disorder was not diagnosed.  
Accordingly, as there is no evidence of a current bilateral 
ankle disorder, the additional evidence of record is not new 
and material evidence as to the veteran's claim of 
entitlement to service connection for a bilateral ankle 
disorder.  Therefore, the claim is not reopened and the 
appeal is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Increased Ratings

As noted above, during the pendency of the veteran's appeal, 
the VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Following 
the RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to increased 
ratings.  The veteran has submitted pertinent evidence in 
support of his claims.  The RO has informed the veteran by 
letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
his claims and advised him of the evidence it has obtained.  
The veteran has not indicated that any other evidence is 
available that would be relevant in light of the laws and 
regulations of which he was provided notice in the statement 
and supplemental statements of the case.  Hence, any failure 
on the part of VA to specifically identify what evidence VA 
would secure, and what evidence the veteran should secure is 
harmless given that no other evidence is available.  
Quartuccio.  The Board is satisfied that the facts relevant 
to these claims have been properly developed and there is no 
further action which should be undertaken.  Therefore, the 
Board will address the merits of the veteran's claims on 
appeal.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Tinnitus

At a VA examination conducted in May 1994, the veteran 
reported constant, bilateral tinnitus that began in 1982.  
Service connection for this disorder was granted by a rating 
decision dated in November 1994.  A 10 percent evaluation was 
granted in a June 2001 rating decision.

The veteran's tinnitus was evaluated by the RO under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under 
this diagnostic code, a maximum evaluation of 10 percent was 
warranted for recurrent tinnitus.  Id.  Thus, as the 
veteran's tinnitus has been granted the maximum evaluation 
available under this rating provision, an evaluation in 
excess of 10 percent is warranted only if the Board finds a 
more favorable applicable diagnostic code or there is a basis 
for an extraschedular evaluation.

The Board, however, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Former Diagnostic Code 6260 
(1998) makes reference to 38 C.F.R. § 4.124a, Diagnostic Code 
8046 (1998).  Diagnostic Code 8046, however, is for 
application only in cases of service connected cerebral 
arteriosclerosis, and such a condition has not been diagnosed 
in this case.  The current version of Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204), except where tinnitus itself supports 
an evaluation under one of those provisions.  See 38 C.F.R. § 
4.87, Diagnostic Codes 6260, Note (2000).  Here, however, the 
veteran has not been diagnosed or granted service connection 
for chronic suppurative otitis media, mastoiditis, 
cholesteatoma, or a peripheral vestibular disorder.  Hence, 
there is no basis for an additional rating.

Finally, the Board considered whether an evaluation in excess 
of 10 percent is warranted on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) for tinnitus. However, the evidence 
of record does not suggest that tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Therefore, an 
extraschedular evaluation is not in order.  38 C.F.R. § 
3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

The veteran's service medical records reveal that the veteran 
had bilateral sensorineural hearing loss.  Subsequent to 
service separation, a May 1994 VA examination found mild 
sensorineural hearing loss in the both ears.  Based on these 
findings, the RO granted service connection for bilateral 
high frequency hearing loss by a rating decision in November 
1994.   

The veteran's bilateral sensorineural hearing loss is 
currently evaluated as noncompensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Under the VA'S SCHEDULE FOR RATING 
DISABILITIES (SCHEDULE) evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the SCHEDULE establishes eleven auditory acuity 
levels designated from Level I through Level XI.

A VA examination in May 2001, found the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 61 
decibels in the right ear, and 69 decibels in the left ear.  
Speech recognition was 88 percent in the right ear, and 92 
percent in the left ear.  The audiological examination of 
record confirms that the veteran has Level III hearing acuity 
in the right ear, and Level II hearing acuity in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Under the applicable 
schedular criteria, a noncompensable evaluation is assigned 
for the degree of impairment demonstrated.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  This does not mean that the veteran 
does not have a disability.  The record, to include VA's 
issuance of hearing aids and the testimony furnished by the 
veteran at his February 2002 hearing shows otherwise.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the SCHEDULE, 
results in a noncompensable disability rating.  Id.; 38 
U.S.C.A. § 1155.  Disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As such, a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A compensable rating is 
provided for certain manifestations of the service-connected 
bilateral hearing loss but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

As such, a compensable evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.

Left Shoulder Impingement Syndrome

The veteran's service medical records show a physical therapy 
consult in May 1991, which reports complaints of difficulty 
lifting and raising his arm since January 1991.  The 
diagnosis was left shoulder impingement syndrome.  In August 
1991, the diagnoses were left acromioclavicular arthritis and 
bursitis of the left shoulder.

Subsequent to service discharge, at a VA examination 
conducted in October 1994, the veteran complained of left 
shoulder pain.  On examination, full range of motion in the 
left shoulder was found, although he could only fully abduct 
slowly.  There was no significant point tenderness, but mild 
tenderness over the acromioclavicular joint was found.  The 
assessment was status post injury to the left shoulder 
resulting in painful abduction and the transient inability to 
lift with the left upper extremity.  

Based on the above evidence, service connection for left 
shoulder impingement syndrome was granted by a rating 
decision dated in November 1994, and a noncompensable 
evaluation was assigned.

X-rays of the left shoulder conducted in April 1997, revealed 
no acute fracture or dislocation, and no evidence of 
degenerative arthritis.  A VA examination conducted in 
January 1998, found full range of motion of the left 
shoulder.  A VA outpatient treatment record dated in October 
1999, reported complaints of bilateral shoulder pain and 
stiffness.  The examination revealed "tense," tender 
bilateral trapezius muscles.  The assessment was muscle 
spasm, myositis trapezius.  In February 2000, spasm in the 
shoulders were shown.  The assessment was shoulder pain.  An 
examination conducted in June 2000, reported a complaint of 
left shoulder pain with abduction, but full range of motion 
was found.  

A VA examination conducted in May 2001, reported complaints 
of pain, weakness, stiffness, giving way, fatigability, and 
lack of endurance of the left shoulder.  There was no 
subluxation or constitutional symptoms.  Flexion of the left 
shoulder was to 174 degrees, abduction was to 173 degrees, 
external rotation was to 87 degrees and internal rotation was 
to 88 degrees.  The examiner found no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
redness, or abnormal or guarding of movement.  It was noted, 
however, that motion stopped when pain began, and that with 
cold, damp weather the pain would flare-up "10%."  X-rays 
of the left shoulder revealed moderate degenerative changes 
involving the acromioclavicular joint.  The impression was 
moderate osteoarthrosis of the acromioclavicular joint of the 
left shoulder.  The clinical diagnosis was osteoarthrosis of 
the left shoulder, with no loss of function due to pain.

The veteran testified before the Board in February 2002, that 
he experienced pain in his left shoulder if he raised it 
above shoulder level.  He further stated that he had 
difficulty in lifting things.  The veteran used anti-
inflammatory medication for the pain, but had not had 
physical therapy for his left shoulder since service 
discharge.

Because the veteran's left shoulder impingement syndrome is 
not a specifically listed disorder, a noncompensable 
evaluation was assigned by analogy under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  An analogous rating 
must evaluate a disorder under a closely related disease or 
injury code in which not only the functions affected but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).  

Additionally, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2001).  

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2001).  
Two sets of ratings are given for each listed disability, 
depending on whether the disability affects the major 
(dominant) or minor shoulder and arm.  Although the VA 
examination dated in May 2001, reported that the veteran was 
ambidextrous, the majority of the records indicate that he is 
left-handed.  Accordingly, as his disability is of the left 
shoulder, the ratings for the major shoulder and arm will be 
considered.  

The veteran's disability cannot be evaluated under Diagnostic 
Code 5200, as ankylosis has not been shown.  Addressing 
Diagnostic Code 5201, which rates limitation of motion of the 
arm, the Board finds that the requirements for a compensable 
rating have not been met, as limitation of shoulder motion to 
just the shoulder level is necessary for a 20 percent rating.  
Here, the veteran's flexion and abduction have been found to 
be essentially normal.  38 C.F.R. § 4.71, Table I (2001) 
(normal shoulder flexion and abduction is to 180 degrees).  
The veteran's left shoulder disability cannot be evaluated 
under Diagnostic Code 5202, as the medical evidence does not 
reveal impairment of the humerus or the scapulohumeral joint.  
With regard to Diagnostic Code 5203, dislocation, nonunion, 
or malunion of the clavicle or scapula has not been shown by 
the medical evidence of record.

Still, the veteran's service medical records show a diagnosis 
of left acromioclavicular arthritis in 1991.  Recently, 
osteoarthrosis of the acromioclavicular joint of the left 
shoulder was confirmed by x-ray evidence in May 2001.  
Accordingly, the Board finds that the veteran's 
service-connected left shoulder disorder is more 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  As noted above, limitation of the motion of the 
veteran's service-connected left shoulder disorder is 
noncompensable under the provisions of Diagnostic Code 5201.  
Accordingly, a 10 percent evaluation, but no more, is 
warranted under Diagnostic Code 5003.  

In reaching this decision the Board also must consider 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45 (2001), which address pain 
on motion, in reaching its conclusion in this case.  See 
generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the evidence of record indicates there is no objective 
evidence of painful motion, with no loss of function due to 
pain.  Additionally, the schedular evaluations in this case 
are not inadequate.  A rating in excess of 10 percent is 
provided for certain manifestations of the service-connected 
left shoulder disorder but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.  38 C.F.R. § 3.321(b).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's service-connected left shoulder disorder, 
the doctrine is not for application.  Gilbert.

ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for left knee and bilateral ankle 
disorders is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disorder, and to that extent only, the claim is allowed.  

A compensable evaluation for bilateral hearing loss is 
denied.  A rating in excess of 10 percent for tinnitus is 
denied.  

A 10 percent evaluation for left shoulder impingement 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

